--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

NUMBER: CD4065133.004

PRINCIPAL AMOUNT $5,767,602

[gqlogo.jpg]

CONVERTIBLE DEBENTURE

                             For value received, Golden Queen Mining Co. Ltd.
(the "Company") hereby acknowledges itself indebted to Landon T. Clay 2013-4
Annuity Trust of 10 Memorial Blvd, Suite 902, Providence, Rhode Island, 02903
(the "Holder"), and promises to pay to the Holder the amount of CAD$5,767,602
(the "Principal Amount"), on July 26, 2015 (the "Maturity Date") or such earlier
date as the Principal Amount may become due and payable (subject to and in
accordance with the terms, conditions and provisions of this Debenture (as
defined herein), in lawful money of Canada (or in lawful currency of the United
States if agreed to by the Holder and the Company on the payment date) at the
head office of the Company, being currently at 6411 Imperial Avenue, West
Vancouver, British Columbia, V7W 2J5, or at such other place or places within
British Columbia, as may be designated by the Company from time to time by
notice in writing to the Holder, together with all costs and expenses that may
become payable to the Holder hereunder.

                             The Company will pay interest annually (being each
July 26 while this Debenture remains outstanding) on the Principal Amount then
outstanding at the rate of 2% per annum from the date of issue, or from the last
interest payment date on which interest has been paid ("Interest Payment Date"),
in accordance with this Debenture money.

                             By its acceptance of this Debenture hereof, the
Holder acknowledges and agrees to the terms and conditions hereof, including the
terms and conditions set out in Schedule "A" hereto, which are incorporated
herein by reference and form a part of this Debenture.

                             IN WITNESS WHEREOF, the Company has caused this
Debenture to be executed as of July 25, 2014.

GOLDEN QUEEN MINING CO. LTD.

 

  Per: “ H. Lutz Klingmann”     Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE "A"

The following conditions are applicable to this Convertible Debenture due July
26, 2015.

ARTICLE 1
INTERPRETATION


1.1                       Definitions

                             In this Debenture, unless there is something in the
subject matter or context inconsistent therewith, the expressions following
shall have the following meanings, namely:

"this Debenture", "the Debenture", "hereto", "herein", "hereby", "hereunder",
"hereof" and similar expressions refer to the convertible debenture represented
hereby and not to any particular Article, Section, subsection, clause,
subdivision or other portion hereof and include any and every instrument
supplemental or ancillary hereto and every debenture issued in replacement
hereof;

"business day" means a day which is not a Saturday or Sunday or a civic or
statutory holiday in the city of Vancouver, British Columbia;

"Soledad Mountain Project" means the Company's Soledad Mountain gold-silver
project located in Kern County, California;

"Close of Business" means 5:00 p.m. (Vancouver Time) on a business day;

"Company" means Golden Queen Mining Co. Ltd. and includes any successor
corporation thereto;

"Company's Auditors" or "Auditors of the Company" means an independent firm of
chartered or certified managerial accountants duly appointed as auditors of the
Company;

"Conversion Price" in respect of this Debenture, means the effective price at
which this Debenture may be converted into Shares, being either (i) CAD$1.03 per
Share at any time until the Maturity Date, or (ii) on the Maturity Date, the
lower of CAD$1.03 or the VWAP for the 5 trading days immediately preceding the
last business day prior to (and excluding) the Maturity Date;

"Counsel" means a barrister or solicitor or firm of barristers or solicitors or
other legal counsel retained or employed by the Company;

"director" means a director of the Company for the time being and "directors" or
"Board of Directors" means the board of directors of the Company and reference
to action by the directors means action by the directors of the Company as a
board;

“Disinterested Shareholder Approval” means the approval of shareholders of the
Company by ordinary resolution passed at a properly constituted meeting of such
shareholders, excluding votes attached to shares beneficially owned, or over
which control and direction is exercised, by the Holder, to the issuance to the
Holder of Shares on conversion of this Debenture in excess of the Insider
Participation Limit;

"Holder" means the Person from time to time registered as the Holder of this
Debenture;

“Insider Participation Limit” means 9,831,338 Shares;

"Market Price" has the meaning given thereto in the policies of the Toronto
Stock Exchange;

"Maturity Date" has the meaning given to it on the face page hereof, provided
that if such date is not a business day, then the Maturity Date will be the
immediately following business day;

--------------------------------------------------------------------------------

- 2 -

"Person" means an individual, partnership, corporation or other business or
legal entity or any duly constituted government of or in Canada and any
minister, department, commission, board, bureau, agency, authority,
instrumentality or court and the like of any such government;

"Principal Amount" has the meaning given to it on the face page hereof;

"Shares" means the common shares in the capital of the Company, as such common
shares exist at the close of business on the date of execution and delivery of
this Debenture and shall include any and all shares resulting from any
subdivision, redivision, reduction, combination or consolidation, merger,
amalgamation or reorganization and any common shares of any company to which the
Company may sell, lease or transfer or otherwise dispose of all or substantially
all of its property and assets;

"Trading Day", when used with respect to the Shares, shall mean a day on which
the principal securities exchange on which the Shares are listed or admitted to
trading is open for the transaction of business or, if the Shares are not listed
or admitted to trading on any securities exchange, a business day;

“TSX” means the Toronto Stock Exchange;

“VWAP” means the volume weighted average price for the Shares as reported by the
TSX; and

"written direction of the Company" means an instrument in writing signed by and
two directors or officers of the Company.

1.2                       Interpretation

                             Words importing the singular number only shall
include the plural and vice versa and words importing the masculine gender shall
include the neuter or the feminine gender and vice versa.

1.3                       Headings, Etc.

                             The division of this Debenture into Articles and
Sections and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Debenture.

1.4                       Day Not a Business Day

                             In the event that any day on or before which any
action is required to be taken hereunder is not a business day, then such action
shall be required to be taken on or before the requisite time on the next
succeeding day that is a business day.

1.5                       Currency

                             All references to currency herein shall be to
lawful money of Canada.

1.6                       Exhibits

                             The following are the Exhibits annexed to and
incorporated in this Debenture and which are deemed to be part hereof:

  Exhibit "A" - Notice of Conversion   Exhibit "B" - Form of Transfer


--------------------------------------------------------------------------------

- 3 -

ARTICLE 2
CONVERSION OF DEBENTURES


2.1                       Conversion Privilege and Conversion Price

  (a)

Upon and subject to the provisions and conditions of this Article:

          (i)

the Holder shall have the right, at their option, at any time, and from time to
time, on any business day prior to the Close of Business on the Maturity Date
(or such later date as may be agreed upon by the Company and the Holder and
approved by the TSX or such other stock exchange upon which the Shares may be
listed from time to time) (the "Time of Expiry"), to convert; and

          (ii)

if not converted by the Holder on or prior to the business day immediately
preceding the Maturity Date, the Issuer shall have the right to convert,


 

in either case the full, but not less than the full, Principal Amount into
Shares at the Conversion Price in effect on the Date of Conversion (as defined
in subsection 2.2(b)).

        (b)

The Conversion Price shall be subject to adjustment as provided in Section 2.3.

        (c)

Such right of conversion shall extend only to the maximum number of whole Shares
into which the aggregate principal amount of this Debenture surrendered for
conversion at any one time by the Holder may be converted in accordance with the
foregoing provisions of this Section, except that where the number of Shares to
be issued on conversion of this Debenture by the Holder would exceed the Insider
Participation Limit without Disinterested Shareholder Approval having been
obtained by the Issuer prior to such conversion, then:


  (i)

the Company shall issue the number of Shares equal to the Insider Participation
Limit;

        (ii)

shall promptly call a meeting of its shareholders, to be held no later than 60
calendar days of the Date of Conversion for the purpose of obtaining the
Disinterested Shareholder Approval;

        (iii)

if Disinterested Shareholder Approval is obtained at the meeting called pursuant
to subsection 2(c)(ii) above, then the Company shall issue the remaining shares
issuable upon conversion of the Debenture pursuant to this Section 2.1 that have
not previously been issued pursuant to subsection 2(c)(i); and

        (iv)

if Disinterested Shareholder Approval is not obtained at the meeting called
pursuant to subsection 2(c)(ii) above, then the Company shall pay the
unconverted principal amount of this Debenture and all accrued and unpaid
interest on the Maturity Date.

2.2                       Manner of Exercise of Right to Convert

  (a)

If the Holder desires to convert this Debenture into Shares, the Holder shall,
prior to the Time of Expiry, surrender this Debenture to the Company at its
offices specified in Section 6.3 hereof together with a written notice of
conversion, substantially in the form of Exhibit "A" hereto, duly executed by
the Holder or his executors or administrators or other legal representatives or
his or their attorney duly appointed by an instrument in writing in form and
executed in a manner satisfactory to the Company, exercising the right of the
Holder to convert this Debenture in accordance with the provisions of this
Article. Thereupon, the Holder or his nominee(s) or assignee(s) shall be
entitled to be entered in the books of the Company as at the Date of Conversion
as the registered holder of the number of Shares into which this Debenture is
convertible in accordance with the provisions of this Article and, as soon as
practicable thereafter, the Company shall deliver to the Holder or his
nominee(s) or assignee(s), certificates representing such Shares.


--------------------------------------------------------------------------------

- 4 -

  (b)

For the purposes of this Article, this Debenture shall be deemed to be
surrendered for conversion on the first business date (herein called the "Date
of Conversion") on or immediately following the day which this Debenture is
received by the Company in accordance with the provisions of this Article.

        (c)

Upon the surrender of this Debenture for conversion in accordance with this
Article, the Holder shall be entitled to receive accrued and unpaid interest in
respect thereof up to the Date of Conversion of the Debenture, and the Shares
issued upon such conversion shall rank only in respect of dividends declared in
favour of Shareholders of record on and after the Date of Conversion, from which
applicable date such Shares will for all purposes be and be deemed to be issued
and outstanding as fully paid and non-assessable Shares.

        (d)

The conversion of this Debenture by the Holder pursuant to this Article shall
extinguish, satisfy or relieve the Company of its obligation to pay the Holder
the Principal Amount of this Debenture so converted and surrendered.

2.3                       Adjustments

                             The Conversion Price, in effect as at any date
shall be subject to adjustment from time to time as follows:

  (a)

Share Subdivision, Consolidation and Stock Dividend: If and whenever at any time
prior to the Time of Expiry, the Company shall (i) subdivide or redivide the
outstanding Shares into a greater number of Shares, (ii) reduce, combine or
consolidate the outstanding Shares into a smaller number of Shares, or (iii)
issue Shares, or securities convertible into or exchangeable for Shares, to the
holders of all or substantially all of the outstanding Shares by way of stock
dividend other than a dividend paid in the ordinary course, the Conversion Price
in effect on the effective date of such subdivision, redivision, reduction,
combination or consolidation or on the record date for such issue of Shares, or
securities convertible into or exchangeable for Shares, by way of a stock
dividend, as the case may be, shall in the case of the events referred to in
clauses (i) and (iii) above, be decreased in proportion to the number of
outstanding Shares resulting from such subdivision, redivision or dividend
(including, in the case where securities convertible into or exchangeable for
Shares are issued, the number of Shares that would have been outstanding had
such securities been converted into or exchanged for Shares on such record date)
or shall, in the case of the events referred to in clause (ii) above, be
increased in proportion to the number of outstanding Shares resulting from such
reduction, combination or consolidation, in each such case so that upon a
subsequent conversion of this Debenture in accordance with the terms hereof the
Holder shall receive the same number of Shares which he would have owned
immediately following such event if he had converted the Debenture immediately
prior to such event. Such adjustment shall be made successively whenever any
event referred to in this subsection (a) shall occur, any such issue of Shares
(or securities convertible into or exchangeable for Shares) by way of a stock
dividend shall be deemed to have been made on the record date for the stock
dividend for the purpose of calculating the number of outstanding Shares under
subsections (b) and (c) of this Section 2.3; to the extent that any such
securities convertible into or exchangeable for Shares are not converted into or
exchanged for Shares prior to the expiration of the conversion or exchange
right, the Conversion Price shall be readjusted effective as at the date of such
expiration to the Conversion Price which would then be in effect based upon the
number of Shares actually issued on the exercise of such conversion or exchange
right.

        (b)

Rights Offering: If and whenever at any time prior to the Time of Expiry the
Company (i) shall fix a record date for the issuance of rights, options or
warrants to all or substantially all the holders of its outstanding Shares
entitling them, for a period expiring not more than 45 days after such record
date, to subscribe for or purchase Shares (or securities convertible into or
exchangeable for Shares) or (ii) the Company agrees in any manner whatsoever to
issue Shares (or securities convertible into or exchangeable for Shares) at a
price per share (or having a conversion or exchange price per share) less than
95% of the Market Price of a Share on such record date or the date of any such
agreement, as the case may be, the Conversion Price shall be adjusted
immediately after such record date or date of such agreement so that it shall
equal the price determined by multiplying the Conversion Price in effect on such
record date or date of such agreement by a fraction, of which the numerator
shall be the total number of Shares outstanding on such record date or date of
such agreement plus a number of Shares equal to the number arrived at by
dividing the aggregate price of the total number of additional Shares offered
for subscription or purchase (or the aggregate conversion or exchange price of
the securities convertible into or exchangeable for Shares so offered) by such
Market Price per Share, and of which the denominator shall be the total number
of Shares outstanding on such record date or date of such agreement plus the
total number of additional Shares offered for subscription or purchase (or into
which the securities convertible into or exchangeable for Shares so offered are
convertible or exchangeable); any Shares owned by or held for the account of the
Company shall be deemed not to be outstanding for the purpose of any such
computation; such adjustment shall be made successively whenever such a record
date is fixed or such agreement is entered into; to the extent that any such
rights, options or warrants are not so issued or any such rights, options or
warrants are not exercised prior to the expiration thereof, the Conversion Price
shall be readjusted to the Conversion Price which would then be in effect if
such record date had not been fixed or, effective as at the date of such
expiration, to the Conversion Price which would then be in effect based upon the
number of Shares (or securities convertible into or exchangeable for Shares)
actually issued upon the exercise of such rights, options or warrants, as the
case may be.


--------------------------------------------------------------------------------

- 5 -

  (c)

Other Distributions to Shareholders: If and whenever at any time prior to the
Time of Expiry the Company shall fix a record date for the making of a
distribution to all or substantially all the holders of its outstanding Shares
of (i) shares of any class other than Shares (or other securities convertible
into or exchangeable for Shares) or (ii) rights, options or warrants (other than
rights, options or warrants referred to in subsection 2.3(b) and rights, options
or warrants to subscribe for or purchase Shares, or other securities convertible
into or exchangeable for Shares, for a period of not more than 45 days after
such record date at a price per Share, or having a conversion or exchange price
per Share, not less than 95% of the Market Price of a Share on such record
date), (iii) evidences of its indebtedness, or (iv) any assets, then, in each
such case, the Conversion Price shall be adjusted immediately after such record
date so that it shall equal the price determined by multiplying the Conversion
Price in effect on such record date by a fraction, of which the numerator shall
be the total number of Shares outstanding on such record date multiplied by the
Market Price per Share on such record date, less the fair market value (as
determined by the directors of the Company, which determination shall be
conclusive, subject to TSX approval) of such shares or rights, options or
warrants or evidences of indebtedness or assets so distributed, and of which the
denominator shall be the total number of Shares outstanding on such record date
multiplied by such Market Price per Share; any Shares owned by or held for the
account of the Company shall be deemed not to be outstanding for the purpose of
any such computation; such adjustment shall be made successively whenever such a
record date is fixed, to the extent that such distribution is not so made, the
Conversion Price shall be readjusted to the Conversion Price which would then be
in effect if such record date had not been fixed or to the Conversion Price
which would then be in effect based upon such shares or rights, options or
warrants or evidences of indebtedness or actually distributed, as the case may
be. The Company shall not make a distribution to holders of Shares as described
in this subsection 2.3(c) where the fair market value (as determined by the
Auditors of the Company, which determination shall be conclusive) of the Shares
or rights, options or warrants or evidences of indebtedness or assets
distributed exceeds the product of the Market Price per Share on the record date
for such distribution and the total number of Shares outstanding on such record
date unless the Holder is permitted to participate in such distribution as
though and to the same effect as if it had converted this Debenture into Shares
immediately prior to the applicable record date.


--------------------------------------------------------------------------------

- 6 -

  (d)

Other Changes to Shares: In the case of any reclassification of, or other change
in, the outstanding Shares of the Company other than subdivision, reduction,
combination or consolidation, the Conversion Price shall be adjusted in such
manner, if any, and at such time, as the directors determine to be appropriate
on a basis consistent with this Section 2.3.

        (e)

Capital Reorganization, Merger: If and whenever at any time prior to the Time of
Expiry there is a capital reorganization, consolidation, merger, arrangement or
amalgamation of the Company with or into any other body corporate, trust,
partnership or other entity or a sale or conveyance (with the consent of the
Holder) whereby all or substantially all of the Company's undertaking and assets
would become the property of any body corporate, trust, partnership or other
entity and without limitation, the Holder, if he has not exercised his right of
conversion under Section 2.1 prior to the effective date of such reorganization,
consolidation, merger, arrangement, amalgamation sale, upon any such conversion
at any time thereafter, shall be entitled to receive and shall accept, in lieu
of the number of Shares to which he was theretofore entitled upon conversion,
the aggregate number of Shares or other securities or property of the Company or
of the body corporate, trust, partnership or other entity resulting from the
reorganization, consolidation, merger, arrangement or amalgamation or to which
such sale may be made, as the case may be, that the Holder would have been
entitled to receive as a result of such reorganization, consolidation,
arrangement, amalgamation or sale if, on the record date or effective date
thereof, as the case may be, the Holder had been the registered holder of the
number of Shares to which he was theretofore entitled upon conversion.

        (f)

Equitable Adjustment for Other Actions: If and whenever at any time prior to the
Time of Expiry the Company shall take any action affecting its Shares, other
than an action described in Section 2.3(a) through (d), that, in the reasonable
opinion of the Board of Directors, would materially adversely affect the rights
of the Holder, then the number of Shares issuable upon the conversion of the
Debenture or the Conversion Price thereof shall, subject to receipt by the
Corporation of all required approvals (if any) from any stock exchange on which
the Shares are listed, and all applicable securities regulatory authorities, be
adjusted in such manner and at such time as the Board of Directors may
determine, in their sole discretion, to be equitable in the circumstances.
Failure of the Board of Directors to make an adjustment in accordance with this
Section 2.3 shall be conclusive evidence that the directors have determined that
it is equitable to make no adjustment in the circumstances. In the event that
any such adjustment is made, the Corporation shall deliver a notice to the
Holder in accordance with Section 2.7.

        (g)

Effective Date and Procedure for Adjustment: In any case in which this Section
2.3 shall require that an adjustment shall become effective immediately after a
record date for an event referred to herein, the Company may defer, until the
occurrence of such event, issuing to the Holder, in the case of the Debenture
being converted after such record date and before the occurrence of such event,
the additional Shares issuable upon such conversion by reason of the adjustment
required by such event before giving effect to such adjustment; provided
however, that the Company shall deliver to the Holder an appropriate instrument
evidencing the Holder's right to receive such additional Shares upon the
occurrence of the event requiring such adjustment and the right to receive any
distributions made on such additional Shares declared in favour of holders of
record of Shares on and after the Date of Conversion or the date fixed for
redemption or such later date as the holders would, but for the provisions of
this subsection (g), have become the holder of record of such additional Shares
pursuant to subsection 2.3(b).

        (h)

Adjustments Cumulative: The adjustments provided for in this Section 2.3 are
cumulative and shall apply to successive subdivisions, redivisions, reductions,
combinations, consolidations, distributions, issues or other events resulting in
any adjustment under the provisions of this Section. No adjustment of the
Conversion Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Conversion Price then in effect;
provided however, that any adjustments which by reason of this subsection (g)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment.


--------------------------------------------------------------------------------

- 7 -

  (i)

In the event of any question arising with respect to the adjustments provided in
this Section 2.3, such question shall be conclusively determined by a firm of
chartered accountants or certified managerial accountants appointed by the
Company (who may be the Auditors of the Company); such accountants shall have
access to all necessary records of the Company and such determination shall be
binding upon the Company, and the Holder.

        (j)

No adjustment in the Conversion Price shall be made in respect of any event
described in subsections 2.3(a)(iii), 2.3(b) and 2.3(c) if the Holder is
entitled by the Company to and, subject to the consent of the TSX, participates
in such event on the same terms mutatis mutandis as if he had converted his
Debenture prior to the effective date or record date, as the case may be, of
such event.

        (k)

Notwithstanding anything contained herein, the Conversion Price shall not be
adjusted or be subject to adjustment as a result of:


  (i)

The granting by the Company of options or other rights under any stock option
plan, stock purchase plan, phantom stock plan, stock appreciation rights plan,
or other deferred, share or incentive compensation plan to officers, directors,
employees or consultants of the Company or its affiliates;

        (ii)

The issue by the Company of any Shares or other securities of the Company for
valuable consideration to any persons other than as specifically provided for in
this Section 2.3 (including without limitation the issue of Shares upon the
exercise or conversion of any securities of the Company outstanding as at the
Issue Date that are exercisable or convertible into Shares); or

        (iii)

The declaration or payment of any dividends on the Shares in the ordinary
course.


  (l)

If a state of facts shall exist to which the provisions of Section 2.3 are not
strictly applicable, or if strictly applicable would not fairly adjust the
rights of the Holder against dilution in accordance with the intent and purposes
hereof, then the Company shall execute and deliver to the Holder an amendment
hereto providing for an adjustment in the application of such provisions so as
to adjust such rights as aforesaid. The Holder shall accept the certificate or
opinion of a firm of independent chartered accountants (who may be the Company's
Auditors) with respect to any such adjustment in the application of such
provision, and as to questions of law in connection therewith shall accept an
opinion of Counsel.

        (m)

At least 15 days prior to the effective date or record date, as the case may be,
of any event that requires or might require an adjustment pursuant to this
Section 2.3, the Company shall give notice to the Holder of the particulars of
such event and, if determinable, the required adjustment.

        (n)

In the event that any adjustment for which the notice of adjustment referred to
in paragraph (m) above has been given is not then determinable, the Company will
give notice to the Holder of the required adjustment promptly after such
adjustment is determinable.

2.4                       No Requirement to Issue Fractional Shares

                             The Company shall not be required to issue
fractional Shares upon the conversion of this Debenture pursuant to this Article
and no cash amount shall be payable to the Holder in lieu of such fractional
Shares.

2.5                       Taxes and Charges on Conversion

                             The Company will from time to time promptly pay or
make provision satisfactory to the Holder for the payment of any and all taxes
and charges which may be imposed by the laws of Canada or any province thereof
(except income tax or security transfer tax, if any) which shall be payable with
respect to the issuance or delivery to the Holder, upon the exercise of his
right of conversion, of Shares pursuant to the terms of this Debenture.

--------------------------------------------------------------------------------

- 8 -

2.6                       Cancellation of Converted Debentures

                             Upon conversion of this Debenture under the
provisions of this Article, the Debenture so converted shall be forthwith
delivered to and cancelled by the Company and no Debenture shall be issued in
substitution for the Debenture after conversion.

2.7                       Notice of Adjustment

                             The Company shall from time to time, immediately
after the occurrence of any event which requires an adjustment or readjustment
as provided in Section 2.3, deliver a certificate of the Company to the Holder
specifying the nature of the event requiring the adjustment or readjustment and
the amount of the adjustment necessitated thereby and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. The Company shall, except in respect of any subdivision,
redivision, reduction, combination or consolidation of its Shares, forthwith
give notice to the Holder in the manner provided in Section 6.3 specifying the
event requiring such adjustment or readjustment and the results thereof,
including the resulting Conversion Price; provided that, if the Company has
given notice under Section 2.8 covering all the relevant facts in respect of
such event no such notice need be given under this Section 2.7.

2.8                       Notice of Special Matters

                             The Company covenants with the Holder that, so long
as this Debenture remains outstanding, it will give notice to the Holder in the
manner provided in Section 6.3, of its intention to fix a record date or an
effective date for any event referred to in subsections (a), (b), (c) and (e) of
Section 2.3 (other than the subdivision, redivision, reduction, combination or
consolidation of its Shares) which may give rise to an adjustment in the
Conversion Price and, in each case, such notice shall specify the particulars of
such event and the record date and the effective date for such event; and, if
prepared or available as at the date that such notice is required to be given
pursuant to this Section 2.8, such notice shall be accompanied by the material
(ie. proxy circular, information booklets, etc.) sent to the holders of Shares
in respect of the event in question; provided that the Company shall only be
required to specify in such notice such particulars of such event as shall have
been fixed and determined on the date on which such notice is given. In any
event, such notice shall be given not less than 14 days in each case prior to
such applicable record date or effective date.

2.9                       Legend

                             The following legends shall appear on any
certificate evidencing Shares issued upon conversion of this Debenture prior to
the date which is four months and one day from the date hereof:

                              “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION TO THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.”

--------------------------------------------------------------------------------

- 9 -

ARTICLE 3
COVENANTS OF THE COMPANY


                             The Company hereby covenants and agrees with the
Holder as follows:

3.1                       To Pay Principal and Interest

                             That the Company will duly and punctually pay or
cause to be paid to the Holder the Principal Amount of and interest accrued on
this Debenture on the dates, at the places, in the monies, and in the manner
described in this Debenture.

  (a)

If no Event of Default has occurred and is continuing, interest on this
Debenture may be paid at the option of the Holder by issuing and delivering
fully-paid and non-assessable Shares in lieu of cash at a deemed price equal to
Market Price at the time of payment, provided that the Holder shall give written
notice of such election to the Company 10 business days prior to the particular
Interest Payment Date, failing which the Company shall pay the interest in cash.

        (b)

If the interest is to be paid by the delivery of Shares,


  (i)

the Holder or his nominee(s) or assignee(s) shall be entitled to be entered in
the books of the Company as at the applicable Interest Payment Date as the
registered holder of the number of Shares issued in satisfaction of the interest
payment and, on or prior to the Interest Payment Date, the Company shall deliver
to the Holder or his nominee(s) or assignee(s), certificates representing such
Shares;

        (ii)

certificates representing such Shares shall bear any legend required under
applicable securities law; and

        (iii)

the Company shall not issue fractional Shares in satisfaction of any interest
payments. The Company shall round the number of Shares down to the nearest whole
Share and pay the equivalent dollar value of any fractional Shares that the
Holder is otherwise entitled to satisfy interest payment on the applicable
Interest Payment Date.


  (c)

The amount received by the Holder in respect of any interest payable or the
entitlement thereto will not be affected by whether the Company elects to
satisfy the interest payment with Shares or cash.

        (d)

The delivery of the Shares (and cash equal to the value of fractional shares, if
any) shall fully satisfy the Company's interest payment obligation on the
applicable Interest Payment Date.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES


4.1                       Representations and Warranties of the Company

                             The Company hereby represents and warrants with and
to the Holder that the Company is duly authorized and has the corporate and
lawful power and authority to create and issue this Debenture and that this
Debenture represents a valid, legal and binding obligation of the Corporation
enforceable in accordance with its terms.

--------------------------------------------------------------------------------

- 10 -

ARTICLE 5
EVENTS OF DEFAULT


5.1                       Events of Default

                             Upon the happening of any one or more of the
following events (each an "Event of Default"), namely:

  (a)

if the Company does not pay the Principal Amount of this Debenture when the same
becomes due and payable under the terms of this Debenture;

        (b)

if the Company does not make payment of any interest due on this Debenture when
the same becomes due and any such default continues for a period of five
business days after notice of such default is given to the Company by the
Holder.

        (c)

if a decree or order of a court having jurisdiction in the premises is entered
adjudging the Company a bankrupt or insolvent under the Bankruptcy Act (Canada)
or any other bankruptcy, insolvency or analogous laws, or issuing sequestration
or process of execution against, or against any substantial part of, the
property of the Company or appointing a receiver of, or of any substantial part
of, the property of the Company or ordering the winding-up or liquidation of its
affairs;

        (d)

if a resolution is passed for the winding-up or liquidation of the Company or if
the Company institutes proceedings to be adjudicated a bankrupt or insolvent or
consents to the institution of bankruptcy or insolvency proceedings against it
under the Bankruptcy Act (Canada) or any other bankruptcy, insolvency or
analogous laws, or consents to the filing of any such petition or to the
appointment of a receiver of, or of any substantial part of, the property of the
Company or makes a general assignment for the benefit of creditors or admits in
writing its inability to pay its debts generally as they become due or takes
corporate action in furtherance of any of the aforesaid purposes; or

        (e)

if an encumbrancer or encumbrancers, whether permitted or otherwise, takes
possession of any part of the property of the Company or any execution, distress
or other process of any court becomes enforceable against any part of the
property of the Company, or a distress or like process is levied upon any of
such property;

then in each and every such event the Holder may, by notice in writing to the
Company, declare the Principal Amount and interest on this Debenture then
outstanding and all other monies outstanding hereunder to be due and payable
and, if any such default remains unremedied for a period of three days after
receipt by the Company of such notice, the same shall forthwith become
immediately due and payable to the Holder, anything therein or herein to the
contrary notwithstanding, and the Company shall forthwith pay to the Holder the
Principal Amount and accrued and unpaid interest, together with interest at the
rate stated in this Debenture on such principal, interest and such other monies
from the date of the said declaration until payment is received by the Holder

ARTICLE 6
MISCELLANEOUS


6.1                       Severability

                             If any covenant or provision herein or any portion
thereof is determined to be void, unenforceable or prohibited by the law of any
province or the local requirements of any provincial or federal governmental
authority such shall not be deemed to affect or impair the validity of any other
covenant or provision herein or portion thereof, as the case may be, nor the
validity of such covenant or provision or portion thereof, as the case may be,
in any other jurisdiction.

--------------------------------------------------------------------------------

- 11 -

6.2                       Laws of British Columbia

                             This Debenture shall be deemed to have been made
and shall be construed in accordance with the laws of the Province of British
Columbia and the laws of Canada applicable therein and shall be treated in all
respects as a British Columbia contract. The Holder and the Company hereby
irrevocably submits to the jurisdiction of the courts of the Province of British
Columbia for any action, suit or any other proceeding arising out of or relating
to this Debenture and any other agreement or instrument mentioned therein or any
of the transactions contemplated thereby. Each of the Holder and the Company
agrees not to commence any legal proceeding related hereto except in such court.
Each of the Holder and the Company irrevocably waives any objection which it may
now or hereafter have to the laying of the venue of any such proceeding in any
such court and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
HOLDER AND THE COMPANY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING. Each of the Holder and the Company
agrees that the prevailing party in any action or proceeding arising out of or
relating to this Convertible Debenture or the transactions contemplated hereby
shall be entitled to recover its reasonable fees and expenses in connection
therewith, including legal fees.

6.3                       Notices

                             All notices, reports or other communication
required or permitted by this Debenture must be in writing and either delivered
by hand or by any form of electronic communication by means of which a written
or typed copy is produced by the receiver thereof and is effective on actual
receipt unless sent by electronic means in which case it is effective on the
business day next following the date of transmission, addressed to the relevant
party, as follows:

  (a)

if to the Company:

Golden Queen Mining Co. Ltd.
6411 Imperial Avenue
West Vancouver, British Columbia, V7W 2J5
Facsimile: (604) 921-9446
Attention: Lutz Klingmann, President


  (b)

if to the Holder:

Landon T Clay 2013-4 Annuity Trust
10 Memorial Blvd, Suite 902
Providence, Rhode Island, 02903
Facsimile: (401) 490-0749
Attention: Thomas M. Clay, trustee


or the last address or telecopier number of the party concerned, notice of which
was given in accordance with this paragraph.

6.4                       Transfer

                             Subject to any applicable securities laws, this
Debenture is transferable by the Holder and the term "Holder" shall mean any
successor, transferee or assignee of the current and any future Holder.

--------------------------------------------------------------------------------

- 12 -

6.5                       Enurement

                             This Debenture and all its provisions shall enure
to the benefit of the Holder, its successors and permitted assigns and shall be
binding upon the Company, its successors and assigns.

6.6                       Amendment

                             This Convertible Debenture may not be amended or
modified in any manner nor may any of its provisions be waived except by written
amendment executed by the Holder and the Company. A waiver, modification or
amendment by a party shall only be effective if (a) it is in writing and signed
by the Holder and the Company, (b) it specifically refers to this Convertible
Debenture and (c) it specifically states that the party, as the case may be, is
waiving, modifying or amending its rights hereunder. Any such amendment,
modification or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.

6.7                       Further Assurances

                             The Company hereby covenants and agrees that it
will do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, all and every such other act, deed and assurance as
the Holder shall reasonably require for the better accomplishing and
effectuating of the intentions and provisions of this Debenture. The Company
shall gross up each interest payment, if any interest is subject to withholding
tax, by an amount so that after deduction of applicable withholding taxes the
Holder will be receiving interest hereunder as if no withholding taxes were
payable.

6.8                       Securities Requirements

                             By its acceptance of this Debenture, the Holder
acknowledges and agrees that if required by applicable securities legislation,
policy or order or by any securities commission, stock exchange or other
regulatory authority the Holder will execute, deliver, file and otherwise assist
the Company in filing such reports, undertakings and other documents with
respect to the issuance of this Debenture or the Shares which may be acquired
upon conversion as may be required. By its acceptance of this Debenture, the
Holder further acknowledges that the Debenture will be, and any Shares acquired
upon conversion of this Debenture may be, subject to a restriction on resale
under applicable securities legislation until the appropriate hold period has
been satisfied. Any obligation represented by this Convertible Debenture whether
on account of principal, interest, costs of collection or otherwise, shall be
made in full when due and, at the request of the Holder, may be set-off against
obligations owed by the Holder to the Company.

ARTICLE 7
SUCCESSOR CORPORATION


7.1                       Certain Requirements

                             The Company shall not, directly or indirectly,
sell, lease, transfer or otherwise dispose of all or substantially all of its
property and assets as an entirety to any other corporation, and shall not
amalgamate or merge with or into any other corporation including in accordance
with a plan of arrangement (any such other corporation being herein referred to
as a "successor corporation") and unless:

  (a)

the successor corporation shall execute, prior to or contemporaneously with the
consummation of any such transaction, an agreement supplemental hereto together
with such other instruments as are reasonably satisfactory to the Holder and in
the opinion of Counsel are necessary or advisable to evidence the assumption by
the successor corporation of the due and punctual payment of the Principal
Amount of this Debenture and the interest thereon in accordance with the terms
hereof and all other monies payable hereunder and the covenant of the successor
corporation to pay the same and its agreement to observe and perform all the
covenants and obligations of the Company under this Debenture; and


--------------------------------------------------------------------------------

- 13 -

  (b)

no condition or event shall exist as to the Company or the successor corporation
either at the time of or immediately after the consummation of any such
transaction and after giving full effect thereto or immediately after the
successor corporation complying with the provisions of clause (a) above which
constitutes or would constitute, after notice or lapse of time or both, an Event
of Default.

7.2                       Vesting of Powers in Successor

                             Whenever the conditions of Section 7.1 have been
duly observed and performed the successor corporation shall possess and from
time to time may exercise each and every right and power of the Company under
this Debenture in the name of the Company or otherwise and any act or proceeding
by any provision of this Debenture required to be done or performed by any
directors or officers of the Company may be done and performed with like force
and effect by the directors or officers of such successor corporation and
thereupon the Company may be released and discharged from liability under this
Debenture and the Holder shall execute any document or documents which it may be
advised by the Company is or are necessary or advisable for effecting or
evidencing such release and discharge.

[The remainder of this page is intentionally blank.]

--------------------------------------------------------------------------------

EXHIBIT "A"
to the Convertible Debenture of
Golden Queen Mining Co. Ltd.


NOTICE OF CONVERSION

TO:                      Golden Queen Mining Co. Ltd.

                             The undersigned registered Holder of the within
convertible debenture of Golden Queen Mining Co. Ltd. due on July 26, 2015 (the
"Debenture") hereby irrevocably elects to convert $______________ of the
principal amount of the Debenture into common shares of Golden Queen Mining Co.
Ltd. (the "Conversion Securities") in accordance with the terms of the Debenture
and directs that the Conversion Securities issuable and deliverable upon the
conversion be issued and delivered as set out below.

Name(s) in Full and Social
Insurance Number(s) or Tax
Identification Number(1) Address(es)

Number of Common Shares

           

(1)         Please print the full name in which certificates representing the
Conversion Securities are to be issued. If any of the said Conversion Securities
are to be issued to a person or persons other than the registered holder of the
Debenture, the registered holder must pay to the Company all eligible transfer
taxes or other government charges, and the signature of the holder must be
guaranteed by a Canadian chartered bank or a trust company or by a member of a
Canadian stock exchange.

DATED this _______________ day of ________________________, 20___.

    (Signature of Registered Holder)           (Name)           (Address)      
    (City and Province)  

[   ]        Please check if the certificates representing the said Conversion
Securities are to be delivered at the office where the Debenture is surrendered,
failing which such certificate(s) will be mailed to the address(es) set out
above. Certificates will be delivered or mailed as soon as practicable after the
surrender of the Debenture to the Company.

--------------------------------------------------------------------------------

EXHIBIT "B"
to the Convertible Debenture of
Golden Queen Mining Co. Ltd.


FORM OF TRANSFER

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
___________________________ (the "Transferee") of ___________________________:
Fax number: (____) _________________, $___________________ principal amount of
the convertible debenture (the "Debenture") of Golden Queen Mining Co. Ltd.
registered in the name of the undersigned and registered by the Debenture and
hereby irrevocably appoints ______________________________as the attorney of the
undersigned to transfer the Debenture on the register of transfers, with full
power of substitution, subject to compliance with the provisions of the
Debenture.

DATED the ________day of ________________, 20___.

  )     )     ) Signature of Registered Holder   )     )   Signature of
Guarantee ) Name of Registered Holder   )  

Signature of Transferor must be guaranteed by a Canadian Schedule 1 chartered
bank, a major trust company in Canada, a member firm of a recognized stock
exchange, or a member of the Securities Transfer Association Medallion Program
(Stamp) (SEMP) (MSP).

--------------------------------------------------------------------------------